Certified State Law Question, No. 0014433. On review of preliminary memorandum pursuant to S.Ct.Prac.R. XVIII(6) and on motion for leave to file preliminary memorandum of Ohio Attorney General with preliminary memorandum attached.
The court declines to answer the following certified questions:
“1. Did the inclusion of Ohio Revised Code § 5301.234 in House Bill No. 163 of the 123d General Assembly violate the single subject provision of Article II, § 15(D) of the Ohio Constitution?
“2. Did the adoption of Ohio Revised Code § 5301.234 violate Article IV, § 5(B) of the Ohio Constitution?”
This cause is therefore dismissed.
Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Moyer, C.J., and Douglas, J., dissent.